DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 21-34 are pending in this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/310,897. Although the claims at issue are not identical, they are not patentably distinct from each other.
The reference claims are drawn to ‘a process for preparing a compound of formula (V)’, wherein the compound of formula (V) is structurally identical and/or analogous to the compound 

    PNG
    media_image1.png
    200
    272
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    219
    273
    media_image2.png
    Greyscale

The instant claims differ by reciting the compound, a pharmaceutical composition comprising the compound and method of administering the compound, for example, for treating a disease caused by a virus having cap-dependent endonuclease.  One of ordinary skill in the art in possession of the product of reference claimed process of claim 8 and the compound recited in reference claim 15, would have been motivated to select the compound of formula (V) from the reference claims or pharmaceutically acceptable salt thereof, with the reasonable expectation of obtaining compounds useful as pharmaceutical agents as disclosed in the reference.


Claims 21-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. US 11,040,048. Although the claims at issue are not identical, they are not patentably distinct from each other.
The reference claims are drawn to a pharmaceutical composition comprising a component (A) which is a compound of formula depicted in reference claim 1 and a component (B).  Further, the reference claims provide a specific compound as the component (A), see reference claims 4 and 5.  Furthermore, the reference claims recite ‘a method of treating influenza by administering the combination comprising components (A) and (B)’, see claims 7-15.  The instantly claimed compound according to claim 21 is identical to the specific compound recited in reference claims 4 and 9.  (Relevant portion of reference claims provided below for convenience).  The reference disclosure provides that compounds of the reference taught medicaments have cap-dependent endonuclease inhibitory activity and as therapeutic and/or prophylactic agent for diseases caused by infection of influenza virus, see col. 1, the first paragraph.

    PNG
    media_image3.png
    256
    272
    media_image3.png
    Greyscale
		
    PNG
    media_image4.png
    256
    277
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    187
    268
    media_image5.png
    Greyscale
		
    PNG
    media_image6.png
    202
    229
    media_image6.png
    Greyscale

One of ordinary skill in the art in possession of the pharmaceutical composition of reference claims, would have been motivated to select the compound from the reference claims or pharmaceutically acceptable salt thereof, with the reasonable expectation of obtaining compounds that are useful as pharmaceutical agents as taught in the reference claims and disclosed in the reference.

	Receipt is acknowledged of the Information Disclosure Statement filed on March 23, 2020 and a copy is enclosed herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

August 24, 2021